By the Court,

Paine, J.
By sec. 3, chap. 22, Gen. Laws of 1859, the county treasurers are required to cause a statement of the delinquent lands returned to them, together with a notice of sale, to be published in a newspaper. The same act, sec. 55, provides that the printer’s fees shall be twenty-five cents for each lot or tract. The respondent, who published a newspaper in St. Croix county, was employed by the treasurer to make such publication, and did so. This suit is prosecuted against the county, on appeal from the *503board of supervisors, to recover the amount of bis fees for sucb publication, which tbe county refused to pay.
Tbe county resists tbe claim upon two grounds. Tbe first is that tbe board of supervisors bad previously made a contract with other publishers to do all . tbe printing for tbe county for that year, of which tbe county treasurer was duly notified. This contract, if any, was made before tbe passage of tbe law requiring this publication, and tbe counsel for tbe respondent claim that tbe contract should be construed as relating only to sucb printing as was provided for at tbe time it was entered into, and that it' therefore would not include this. But without determining that question, we think it a sufficient answer to tbe objection of tbe county, to say that this law imposes tbe duty specifically upon tbe treasurer to cause this printing to be done, and fixes tbe printer’s fees therefor. And it was not competent for tbe board of supervisors, by any contract, to divest tbe treasurer of this authority, or to set aside tbe provisions of tbe statute. Their contract would be good as to matters subject to their control. But they cannot, by making contracts, divest tbe authority of other officers, or assume to themselves tbe control of matters which tbe law has not subjected to their supervision. If this were not so, they might, under tbe guise of contracting, assume tbe entire management of county affairs, and where tbe law said a thing should be done by one officer, and upon certain terms, they could contract that it should be done by another, upon different terms. They might contract with an attorney to perform all legal services necessary for tbe county, and notify tbe district attorney that bis services could be dispensed with, and so of any other services required.
Tbe second objection is, that even if these services were properly contracted for and rendered, still tbe county is not liable. It was said that tbe state imposed this duty on tbe county treasurer, and that there is no more reason to say that tbe county should pay tbe printer’s fee than that tbe state should pay it. But tbe statute itself provides that this fee shall be added to the tax on each lot or tract, and collected on tbe sale as a part of tbe tax thereon. It goes into *504kaa<^s cotuity treasurer, and this sufficiently indicates the intention of the legislature as to which should pay They provided a mode by. which the county could be reimbursed for its liability; therefore they intended it should be liable.
Hor do we think, as was suggested, that the treasurer acts merely as the agent of the printer in collecting these fees, and that the printer is entitled to his pay only as fast as it is collected. That could only result from an assumption that the performance of the services created a debt from the land owner to the printer, without creating any other liability. Rut we think the intent was to make the county primarily liable, and that the fee is to be collected with the tax for the benefit of the county and not for that of the printer.
The judgment of the circuit court is affirmed, with costs.